MOBILE ROBOT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 3/28/22 is acknowledged.
Claim Objections
Claim 14 objected to because of the following informalities: “each rotating plate” should read, “the left rotating plate and the right rotating plate”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a water supply module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  From the specification, a water supply module (80) includes a water supply tank (81) and a water-supply connection portion (87).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite, “wherein the water-supply counterpart portion is located on the module seating portion (36)” and “an upper surface of the water- supply counterpart portion penetrates an upper surface of the module seating portion (36) and is exposed to an exterior of the module seating portion”, respectively.  These limitations are not supported by the drawings and render the claims unclear of such positions.  Based on the drawings, Examiner believes Applicant means to claim, “wherein the water-supply counterpart portion is located on the body seating portion (43)” and “an upper surface of the water- supply counterpart portion penetrates an upper surface of the body seating portion (43) and is exposed to an exterior of the body seating portion”, respectively; the claims are examined as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (WO2019143172A1).
Regarding claim 1, Jang et al. teach a mobile robot (1), comprising (Fig. 1):  
a body (30) (Fig. 1);
a mop module (40) including a left rotating plate (411a) rotatably installed on the body (30) and having a water supply space (Sw), and a right rotating plate rotatably (411b) installed on the body (30) and having a water supply space (Sw) (Figs. 1, 2A, and 7);
a water distribution module (44) configured for supplying water to the water supply space (Sw) of the left rotating plate (411a) and the water supply space (Sw) of the right rotating plate (411b) (Figs. 7 and 9);
and a water supply module (80) configured for supplying water to the water distribution module (44), wherein the water distribution module (44) includes: a water-supply counterpart portion (441) connected to the water supply module (80) and configured to receive water (Figs. 8-9; Description, Pg. 24, para. 8);
a left water supply distribution pipe (445) connected to the water-supply counterpart portion (441) and configured to supply water from the water-supply counterpart portion (441) to the water supply space (Sw) of the left rotating plate (411a) (Figs. 7 and 9-10);
and a right water distribution pipe (445) connected to the water-supply counterpart portion (441) and configured to supply water from the water-supply counterpart portion (441) to the water supply space (Sw) of the right rotating plate (411b) (Figs. 7, 9-10; Fig. 10 shows 445 is identical for left and right sides), 
wherein a length of the left water distribution pipe (445) is the same as length of the right water distribution pipe (445) (Fig. 10, showing identical parts and reference numbers for left and right sides).
Regarding claim 2, Jang et al. teach wherein an inner diameter of the left water distribution pipe (445) is the same as an inner diameter of the right water distribution pipe (445) (Fig. 10).  Because Fig. 10, shows identical reference numbers for the tilting frame (47) and mirrored components, it is inherent that the distribution pipes are the identical, therefore have the same inner diameters.
Regarding claim 3, Jang et al. teach wherein the water supply module (80) is installed on the body (30) (Figs. 5 and 8).
Regarding claim 4, Jang et al. teach wherein the water supply module (80) includes: a water tank (81) configured for storing water (Figs. 5 and 8);
a water supply connection portion (87) coupled to the water-supply counterpart portion (441) (Figs. and 9; Description, Pg. 24, para. 8);
and a supply pipe (86) connecting the water tank (81) and the water supply connection portion (87) (Description, Pg. 29, para. 5-6; Figs. 5 and 8).
Regarding claim 5, Jang et al. teach wherein the water supply connection portion (87) is a tube protruding from an outer surface of the body (30) (Fig. 4).
Regarding claim 6, Jang et al. teach wherein one end of the water supply connection portion (87) is press-fitted to the water-supply counterpart portion (441) (Figs. 4 and 9; Description, Pg. 24, para. 9).
Regarding claim 7, Jang et al. teach wherein the left water distribution pipe (445) and the right water distribution pipe (445) are symmetrically arranged with reference to a virtual central vertical plane of the mobile robot (Fig. 10).
Regarding claim 8, Jang et al. teach wherein the water-supply counterpart portion (441) is located on a virtual central vertical plane of the mobile robot (Fig. 10).
Regarding claim 9, Jang et al. teach wherein the water supply connection portion (87) is located on a virtual central vertical plane of the mobile robot (Fig. 4).
Regarding claim 10, Jang et al. teach wherein the mop module is configured to be detachable from the body (Fig. 2A), wherein the mop module further includes a body seating portion (431) protruding upwards from the mop module, and wherein the body (30) includes a recessed module seating portion (36) configured to engage with the body seating portion (431) (Figs. 2a and 4).
Regarding claim 11, Jang et al. teach wherein the water-supply counterpart portion (441) is located on the body seating portion (431) (see 112(b) rejection; Fig. 10).
Regarding claim 12, Jang et al. teach wherein an upper surface of the water-supply counterpart portion (441) penetrates an upper surface of the body seating portion and is exposed to an exterior of the body seating portion (Fig. 10; see 122(b) rejection).
Regarding claim 13, Jang et al. teach wherein the mop module (40) further includes a module housing (42) having an upper surface (433), the body seating portion (431) being formed on the upper surface of the mop module (40), wherein the mop module is configured to receive a portion of the left rotating plate (411a) and a portion of the right rotating plate (411b) therein, and wherein the left water distribution pipe (445) and the right water distribution pipe (445) are accommodated inside the module housing (42) (Fig. 10).
Regarding claim 14, Jang et al. teach wherein the mop module further includes: a spin shaft (414) connected to an upper side of each rotating plate (411a, 411b) (Fig. 10); 
a water supply unit (47) that extends around a spin rotation axis of each spin shaft (414) and is spaced apart from the spin rotation axis to form the water supply space (Sw) (Fig. 7 and 10);
and a water supply hole (412a) extending through each of the rotating plates (411) and configured to connect the water supply space (Sw) and a lower side of the rotating plate (Figs. 7 and 10; Description, Pg. 22, para. 4 and 12).
Regarding claim 15, Jang et al. teach wherein an upper side of the water supply space (Sw) is open and configured to introduce the water into the water supply space (Fig. 7; Description, Pg. 23, para. 1).
Regarding claim 16, Jang et al. teach wherein an outlet (445c) of the left water supply distribution pipe (445) is positioned to vertically overlap with the water supply space (Sw) of the left rotating plate (411a), and an outlet (445c) of the right water distribution pipe (445) is positioned to vertically overlap with the water supply space of the right rotating plate (411b) (Fig. 10; Description, Pg. 25, para. 5).
Regarding claim 17, Jang et al. teach wherein a plurality of spaced apart water supply holes (412a) are arranged along a circumference of each spin shaft (414) (Fig. 10).
Regarding claim 18, Jang et al. teach a mop motor (60) configured to rotate the rotating plate (Fig. 8).
Regarding claim 19, Jang et al. teach wherein a lower surface of the left rotating plate (411a) forms a downward slope in a left front direction, and a lower surface of the right rotating plate (411b) forms the downward slope in a right front direction (Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                         
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723